DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MELVIN BRYANT, JR.,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-842

                              [July 26, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 31-2013-CF-000388 A.

  Melvin Bryant, Jr., Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.